On the Merits.
SOMMERVILLE, J.
[2] Plaintiff sues defendant for $5,000 for damages for slander. There was judgment in favor of plaintiff, and against defendant, in the sum of $500, and the defendant appeals.
Plaintiff alleges that defendant denounced him as a sneak, charging that he had stolen certain lumber belonging to him, the defendant.
Defendant answered, alleging that plaintiff had taken and used his, the defendant’s, lumber, knowing it to be his, and denied that he used any language which was not justified by the facts.
The testimony of witnesses for plaintiff and defendant shows that the defendant used the language complained of by plaintiff, while it fails to show any justification, or probable cause, for said charges on the part of defendant towards plaintiff.
The trial judge, who saw and heard the witnesses, considered the slander of plaintiff by defendant to have been sufficiently proved; and we see no reason for disturbing his finding. It is in accordance with the testimony of the several witnesses examined on the trial of the cause.
Judgment affirmed.